
	

111 HR 2269 IH: Gulf Coast Civic Works Act
U.S. House of Representatives
2009-05-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		111th CONGRESS
		1st Session
		H. R. 2269
		IN THE HOUSE OF REPRESENTATIVES
		
			May 6, 2009
			Ms. Zoe Lofgren of
			 California (for herself, Mr.
			 Taylor, Mr. Conyers,
			 Mr. Stark,
			 Mr. Cao, Mr. Lewis of Georgia,
			 Ms. Lee of California,
			 Mr. Rangel, and
			 Mr. Melancon) introduced the following
			 bill; which was referred to the Committee
			 on Education and Labor, and in addition to the Committees on
			 Financial Services,
			 Transportation and
			 Infrastructure, Natural
			 Resources, and Energy and
			 Commerce, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To establish the Gulf Coast Civic Works Commission within
		  the Department of Homeland Security Office of Federal Coordinator of Gulf Coast
		  Rebuilding to administer the Gulf Coast Civic Works Project to provide
		  job-training opportunities and increase employment to aid in the recovery of
		  the Gulf Coast region.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Gulf Coast Civic Works
			 Act.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Purposes.
					Sec. 3. Definitions.
					Sec. 4. Severability.
					Title I—THE GULF COAST CIVIC WORKS COMMISSION
					Sec. 101. Establishment of Commission.
					Sec. 102. Capitalization of the Commission.
					Sec. 103. Officer, employees, and other agents of the
				Commission.
					Sec. 104. Powers of the Commission.
					Sec. 105. Regional coordination.
					Sec. 106. Sealed open proposal process.
					Sec. 107. Sealed open bid process.
					Sec. 108. Environmental protection.
					Title II—THE GULF COAST CIVIC WORKS PROJECT
					Sec. 201. Purposes.
					Sec. 202. Establishment; contract authority.
					Sec. 203. General activities.
					Sec. 204. Job-training partnerships.
					Sec. 205. Apprenticeship programs.
					Sec. 206. Job creation.
					Sec. 207. First source hiring and outreach.
					Sec. 208. Wages.
					Sec. 209. Other projects.
					Sec. 210. General provisions and guidelines.
					Sec. 211. Authorization of appropriations.
				
			2.PurposesIt is the purpose of this Act to—
			(1)establish a
			 Federal authority to implement the necessary equitable government response to
			 the disaster experienced in the region for all Gulf Coast communities;
			(2)provide a minimum
			 of 100,000 job and training opportunities to those whose livelihoods have been
			 affected by the devastation of the Gulf Coast region, particularly women and
			 individuals who qualify as low income;
			(3)create stronger
			 and more sustainable communities better able to mitigate the physical, social,
			 and economic impact of future disasters;
			(4)assure that those
			 who are most vulnerable to the direct effects of climate change are able to
			 prepare for and adapt to those impacts by building resilience and reducing
			 risk;
			(5)strengthen the
			 workforce by providing job training for thousands of workers that will enable
			 them to rebuild communities and make an independent living;
			(6)rebuild homes,
			 public infrastructure, historic buildings, and community resources, to protect
			 communities from future disasters and restore lives and faith in the Federal
			 Government;
			(7)promote sustainable
			 development, energy conservation, environmental restoration, and encouraging
			 emerging industries and green technologies;
			(8)ensure equitable
			 working conditions by providing workers with fair wages;
			(9)utilize the
			 recommendations of community organizations and coalitions in order to rebuild
			 and strengthen communities; and
			(10)strengthen
			 partnerships between the public and private sector that will lead to increased
			 economic growth in the region.
			3.DefinitionsIn this Act:
			(1)Green building;
			 high-performance buildingThe
			 term green building or high-performance building
			 means a building that is designed to achieve integrated systems design and
			 construction so as to significantly reduce or eliminate the negative impact of
			 the built environment on the following:
				(A)Site conservation
			 and sustainable planning.
				(B)Water conservation
			 and efficiency.
				(C)Energy efficiency
			 and renewable energy.
				(D)Conservation of
			 materials and resources.
				(E)Indoor
			 environmental quality and human health.
				(2)Gulf Coast
			 regionThe term Gulf
			 Coast region means the areas of Louisiana, Mississippi, Texas, and
			 Alabama that were devastated by Hurricanes Katrina and Rita.
			(3)Infrastructure
			 projectThe term
			 infrastructure project means the building, improvement, or
			 increase in capacity of a basic installation, facility, asset, or stock that is
			 associated with—
				(A)a levee or other
			 flood protection construction;
				(B)a public facility
			 such as a public schoolhouse, public college or university, police station,
			 fire station, library, clinic, hospital, job center, shelter, or community
			 center;
				(C)a mass transit
			 system;
				(D)a public housing
			 property that is eligible to receive funding under section 24 of the United
			 States Housing Act of 1937 (42 U.S.C. 1437v);
				(E)a road or
			 bridge;
				(F)a public utility
			 system, structure, or facility; or
				(G)a drinking water
			 system or a wastewater system.
				(4)LEED
			 certificationThe term
			 LEED certification means the Leadership in Energy and
			 Environmental Design green building rating system developed and adopted by the
			 United States Green Building Council, which measures and evaluates the energy
			 and environmental performance of a building.
			(5)Life-cycle
			 costThe term
			 life-cycle cost means the cost of a building, as determined by
			 the methodology identified in the National Institute of Standards and
			 Technology’s special publication 544 and interagency report 80–2040, available
			 as set forth in the Code of Federal Regulations, title 15, part 230, including
			 the initial cost of its construction or renovation, the marginal cost of future
			 energy capacity, the cost of the energy consumed by the facility over its
			 expected useful life or, in the case of a leased building, over the remaining
			 term of the lease, and the cost of operating and maintaining the facility as
			 such cost affects energy consumption.
			(6)Local
			 development planThe term
			 local development plan means the plan which may be prepared or
			 adopted by a local advisory council with the consultation and assistance of the
			 Commission staff and adopted by a town meeting.
			(7)Local advisory
			 councilThe term local
			 advisory council means the local council established in each
			 municipality to develop and manage the Civic Works Project, as described in
			 section 104.
			(8)PersonThe term person means an
			 individual, corporation, municipality, governmental agency or authority,
			 business trust, estate, trust, partnership, association, joint venture, two or
			 more persons having a joint or common interest, or any legal entity. A State
			 agency or authority shall not be deemed a person within the meaning of this
			 Act.
			(9)Regional policy
			 planThe term regional
			 policy plan means the plan prepared as described in section 105.
			(10)State
			 agencyThe term State
			 agency means any department, board, bureau, commission, institution,
			 public higher education institution, school district, or other governmental
			 entity of a State.
			4.SeverabilityIf any provision of this Act, or the
			 application of such provision with respect to any person or circumstance, is
			 held invalid, the remainder of this Act, and the application of such provision
			 to any other person or circumstance, shall not be affected by such
			 holding.
		ITHE
			 GULF COAST CIVIC WORKS COMMISSION
			101.Establishment
			 of Commission
				(a)In
			 generalThere is hereby established within the Department of
			 Homeland Security Office of the Federal Coordinator of Gulf Coast Rebuilding
			 the Gulf Coast Civic Works Commission (in this Act referred to
			 as the Commission).
				(b)Membership
					(1)In
			 generalThe Commission shall be composed of 16 individuals
			 appointed by the President, by and with the advice and consent of the Senate,
			 from among individuals who are citizens of the United States and residents or
			 evacuees of the Gulf Coast Region, and shall have gender, age, ethnic and
			 racial diversity reflective of the Gulf Coast Region, and shall have diverse
			 experience and knowledge representative of all the issues related to complete
			 recovery including, but not limited to: housing, worker and immigrant rights,
			 infrastructure, social services, levee protection, and coastal
			 restoration.
					(2)Nominations by
			 governor of LouisianaFour members of the Commission shall be
			 appointed under paragraph (1) from among individuals who are nominated for
			 appointment by the Governor of Louisiana in consultation with community based
			 Gulf Coast Region coalitions.
					(3)Nominations by
			 governor of MississippiFour members of the Commission shall be
			 appointed under paragraph (1) from among individuals who are nominated for
			 appointment by the Governor of Mississippi in consultation with community based
			 Gulf Coast Region coalitions.
					(4)Nominations by
			 governor of AlabamaFour members of the Commission shall be
			 appointed under paragraph (1) from among individuals who are nominated for
			 appointment by the Governor of Alabama in consultation with community based
			 Gulf Coast Region coalitions.
					(5)Nominations by
			 governor of TexasFour member of the Commission shall be
			 appointed under paragraph (1) from among individuals who are nominated for
			 appointment by the Governor of Texas in consultation with community based Gulf
			 Coast Region coalitions.
					(6)Political party
			 affiliationNot more than 8 members of the Commission may be
			 affiliated with any 1 political party.
					(c)Chairperson and
			 vice chairperson
					(1)ChairpersonThe
			 Commission shall annually elect a chairperson. The first set of officers shall
			 be elected at the Commission’s initial organizational meeting, which shall be
			 conducted within 30 days of the effective date of this Act.
					(2)Vice
			 chairpersonThe Commission shall annually elect a vice
			 chairperson. The first set of officers shall be elected at the Commission’s
			 initial organizational meeting, which shall be conducted within 30 days of the
			 effective date of this Act.
					(3)Acting
			 chairpersonIn the event of a vacancy in the position of
			 Chairperson of the Commission or during the absence or disability of the
			 Chairperson, the Vice Chairperson shall act as Chairperson.
					(d)Term of
			 office
					(1)In
			 generalEach member of the Commission appointed shall serve a
			 term of 3 years.
					(2)Interim
			 appointmentsAny member appointed to fill a vacancy occurring
			 before the expiration of the term for which such member’s predecessor was
			 appointed shall be appointed only for the remainder of such term.
					(3)Continuation of
			 serviceThe Chairperson, Vice Chairperson, and each appointed
			 member may continue to serve after the expiration of the term of office to
			 which such member was appointed until a successor has been appointed and
			 qualified.
					(4)Removal for
			 causeThe Chairperson, Vice Chairperson, and any appointed member
			 may be removed by the President for cause.
					(5)Full-time
			 serviceThe members of the Commission shall serve on a full-time
			 basis.
					(e)VacancyAny
			 vacancy on the Commission shall be filled in the manner in which the original
			 appointment was made, provided—
					(1)any member
			 appointed to fill a vacancy in the Commission occurring prior to the expiration
			 of the term for which his predecessor was appointed shall be appointed for the
			 remainder of such term; and
					(2)vacancies in the
			 Commission so long as there shall be nine members in office shall not impair
			 the powers of the Board to execute the functions of the Commission, and nine of
			 the members in office shall constitute a quorum for the transaction of the
			 business of the Commission.
					(f)Basic
			 pay
					(1)ChairpersonFrom the amounts appropriated under section
			 211, the Chairperson shall be paid at the rate of basic pay for level III of
			 the Executive Schedule under section 5314 of title 5, United States
			 Code.
					(2)MembersFrom the amounts appropriated under section
			 211, each member of the Commission, with the exception of the Chairperson,
			 shall be paid at a rate of basic pay for level IV of the Executive Schedule
			 under section 5315 of title 5, United States Code.
					(g)Ineligibility
			 for other offices
					(1)Other government
			 positionsNo person may serve as a member of the Commission while
			 holding any position as an officer or employee of the Federal Government, any
			 State government, or any political subdivision of any State.
					(2)Restriction
			 during serviceNo member of the Commission may—
						(A)be an officer or
			 director of any insured depository institution, insured credit union,
			 depository institution holding company, Federal reserve bank, Federal home loan
			 bank, investment bank, mortgage bank, or any other entity which enters into any
			 contract with the Commission; or
						(B)hold stock in any
			 insured depository institution, depository institution holding company,
			 investment bank, mortgage bank, or any other entity which enters into any
			 contract with the Commission.
						(3)CertificationUpon
			 taking office, each member of the Commission shall certify under oath that such
			 member has complied with this subsection and such certification shall be filed
			 with the secretary of the Commission.
					(h)Clarification of
			 nonliability
					(1)In
			 generalA director, member, officer, or employee of the
			 Commission has no liability under the Securities Act of 1933 with respect to
			 any claim arising out of or resulting from any act or omission by such person
			 within the scope of such person’s employment in connection with any transaction
			 involving the disposition of assets (or any interests in any assets or any
			 obligations backed by any assets) by the Commission. This subsection shall not
			 be construed to limit personal liability for criminal acts or omissions,
			 willful or malicious misconduct, acts or omissions for private gain, or any
			 other acts or omissions outside the scope of such person’s employment.
					(2)Effect on other
			 lawThis subsection shall not be construed as—
						(A)affecting—
							(i)any
			 other immunities and protections that may be available to person to whom
			 paragraph (1) applies under applicable law with respect to such transactions;
			 or
							(ii)any
			 other right or remedy against the Commission, against the United States under
			 applicable law, or against any person other than a person described in
			 paragraph (1) participating in such transactions; or
							(B)limiting or
			 altering in any way the immunities that are available under applicable law for
			 Federal officials and employees not described in this subsection.
						(i)Principal
			 officeThe principal office of the Commission shall be located in
			 the State of Louisiana. There may be established agencies or branch offices in
			 the District of Columbia and in any municipality in the Gulf Coast region to
			 the extent provided for in the by-laws of the Commission.
				(j)Property owners’
			 rights and protections
					(1)No authority to
			 exercise eminent domainThe Commission shall have no authority to
			 acquire interests in property by eminent domain.
					(2)Local
			 invitationNotwithstanding any other provision of this title, the
			 Commission may take no action in any municipality unless the local government
			 of such municipality has adopted a resolution of invitation for the
			 Commission’s assistance.
					(3)Compliance with
			 local development plansThe Commission shall have no authority to
			 carry out projects which are not consistent with local development plans
			 established by State or local government, or local advisory councils.
					(k)TerminationSection
			 14(a)(2)(B) of the Federal Advisory Committee Act (5 U.S.C. App.; relating to
			 the termination of advisory committees) shall not apply to the
			 Commission.
				102.Capitalization
			 of the Commission
				(a)In
			 generalThe Commission shall have capital stock subscribed to by
			 the Government in such amount as the President may determine to be appropriate,
			 to the extent provided in advance in an appropriation Act for any fiscal
			 year.
				(b)CertificatesCertificates
			 evidencing shares of nonvoting capital stock of the Commission shall be issued
			 by the Commission to the President of the United States, or to such other
			 person or persons as the President may designate from time to time, to the
			 extent of payments made for the capital stock of the Commission.
				(c)Public debt
			 transactionFor the purpose of purchasing shares of capital stock
			 of the Commission, the Secretary of the Treasury may use as a public-debt
			 transaction the proceeds of any securities issued under chapter 31 of title 31,
			 United States Code.
				(d)Reports
					(1)In
			 generalThe Board shall submit to the Director of the Office of
			 Management and Budget and to the Secretary of the Treasury quarterly reports
			 and an annual report on the expenses of the Commission during the period
			 covered by the report, the financial condition of the Commission as of the end
			 of such period, the results of the Commission’s operations during such period,
			 and the progress made during such period in fulfilling the mission and purposes
			 of the Commission, together with a copy of the Commission’s financial operating
			 plans and forecasts for the annual or quarterly period (as the case may be)
			 succeeding the period covered by the report.
					(2)Public
			 availabilityEach report submitted to the Director of the Office
			 of Management and Budget and to the Secretary of the Treasury under paragraph
			 (1) shall be made available to the public.
					(e)Termination of
			 authority To issue stockNo shares of capital stock of the
			 Commission may be issued after the end of the 10-year period beginning on the
			 date of the enactment of this Act.
				(f)Revenue used To
			 retire stockAny net revenue of the Commission in excess of
			 amounts required to meet on-going expenses and investments shall be paid to the
			 Secretary of the Treasury to redeem the capital stock of the Commission and
			 shall be deposited in the general fund of the Treasury.
				103.Officers,
			 employees, and other agents of the Commission
				(a)In
			 generalThe Commission may appoint such managers, assistant
			 managers, officers, employees, attorneys, and agents, as are necessary for the
			 transaction of its business, fix their compensation, provide benefits including
			 pension and health care, define their duties, require bonds of such of them as
			 the Commission may designate, and provide a system of organization to fix
			 responsibility and promote efficiency.
				(b)Staff
					(1)Executive
			 directorThe Commission shall
			 have an executive director, and hire officers as required. The executive
			 director shall be responsible for overall management of the Commission’s
			 operations, and supervising planning matters including the preparation and
			 amendment of the local project plans, and the assistance to local advisory
			 councils in their completion of local plans.
					(2)Chief Regulatory
			 OfficerThe Commission shall appoint a chief regulatory officer
			 to supervise the development of regional impact review process. The Commission
			 shall also have a clerk whose duties shall include the keeping of the
			 Commission’s official records.
					(c)Staff
			 dutiesThe executive director and other officers shall—
					(1)coordinate project
			 planning with the relevant Federal, State, regional and municipal authorities,
			 laws and planning processes;
					(2)work with State
			 and municipal governments and nonprofit leaders to develop guidelines and
			 regulations for districts of critical planning concern and regional funding
			 priorities;
					(3)assist residents
			 and local officials in forming local advisory councils;
					(4)assist local
			 advisory councils in developing proposals of priority projects which have not
			 yet been funded by prior Federal assistance for the Gulf Coast Civic Works
			 Projects;
					(5)evaluate the
			 adequacy of the respective component of each local recovery plan submitted to
			 the Commission for certification;
					(6)monitor and
			 publicly record the progress of each local advisory council in implementing the
			 respective component of its local plan; and
					(7)report to the
			 Commission on the progress of each municipality in implementing the respective
			 component of its local comprehensive plan.
					(d)RemovalAny
			 appointee of the Commission may be removed in the discretion of the
			 Commission.
				(e)Contracts,
			 salaries, and wagesNo regular officer or employee of the
			 Commission shall receive a salary in excess of that received by the members of
			 the Commission, and—
					(1)all contracts to
			 which the Commission is a party and which require the employment of laborers
			 and mechanics in the construction, alteration, maintenance, or repair of
			 buildings, levees, or other projects shall contain a provision that not less
			 than the prevailing rate of wages for work of a similar nature prevailing in
			 the vicinity shall be paid to such laborers or mechanics;
					(2)in the event any
			 dispute arises as to what are the prevailing rates of wages, the question shall
			 be referred to the Secretary of Labor for determination, and his decision shall
			 be final. In the determination of such prevailing rate or rates, due regard
			 shall be given to those rates which have been secured through collective
			 agreement by representatives of employers and employees;
					(3)where such work as
			 is described in the two preceding paragraphs is done directly by the Commission
			 the prevailing rate of wages shall be paid in the same manner as though such
			 work had been let by contract; and
					(4)insofar as
			 applicable, the workers compensation laws of the United States shall extend to
			 persons given employment under the provisions of this Act.
					(f)Political tests
			 prohibited in employment
					(1)AppointmentIn
			 the appointment of officials and the selection of employees for the Commission,
			 and in the promotion of any such employees or officials, no political test or
			 qualification shall be permitted or given consideration, but all such
			 appointments and promotions shall be given and made on the basis of merit and
			 efficiency. Any member of the Board who is found by the President of the United
			 States to be guilty of a violation of this section shall be removed from office
			 by the President of the United States, and any appointee of the Board who is
			 found by the Board to be guilty of a violation of this section shall be removed
			 from office by the Board.
					(2)CompensationIn
			 the selection of employees for works projects authorized by the Commission,
			 made by an official, employee, or other authorized agent of the Commission, and
			 in the determination of wages or salaries, no political test or qualification
			 shall be permitted or given consideration, but all such selection, hiring,
			 appointments and promotions shall be given and made on the basis of merit and
			 efficiency.
					(3)ContractsIn
			 the authorization of contracts or agreements made or entered into by an
			 official, employee, or other authorized agent of the Commission, and in the
			 determination or rates or terms of payment for such contracts and agreements,
			 no political test or qualification shall be permitted or given consideration,
			 but all such contracts and agreements shall be given and made on the basis of
			 merit, efficiency, and fiscal responsibility.
					104.Powers of the
			 Commission
				(a)In addition to the
			 regulatory and planning powers contained in this Act, the Commission shall have
			 those powers necessary convenient to carry out the purposes and provisions of
			 this Act, including the following powers:
					(1)To sue and be
			 sued, and complain and defend, by and through its own attorneys, in any court
			 of law or equity, State or Federal.
					(2)To make use of
			 alternate dispute resolution mechanisms such as negotiation, mediation or
			 arbitration.
					(3)To prescribe
			 bylaws that are consistent with law to provide for—
						(A)the management and
			 operational structure of the Commission;
						(B)the manner in which
			 general operations are to be conducted; and
						(C)such other matters
			 as the Commission determines to be appropriate.
						(4)To
			 fix the compensation and number of, and appoint, employees for any position
			 established by the Commission.
					(5)To apply for and
			 receive Federal and private grants and loans and to expend such funds with the
			 approval of the Commission.
					(6)To
			 conduct investigations necessary to ensure compliance with the provisions of
			 the Act.
					(7)To negotiate and
			 enter into Civic Works Project agreements as described in sections 106 and
			 107.
					(8)To appoint hearing
			 officers and, where it deems appropriate, to delegate to such hearing officers
			 the responsibility to hold public hearings under this Act and to assemble and
			 report the record for decision by the Commission or its designee and recommend
			 decisions to the Commission or its designee; however, any applicant or party
			 aggrieved, following a hearing by a hearing officer, shall have the right to a
			 public hearing before the Commission in accordance with the provisions of
			 section 103 of this Act.
					(9)To recommend to
			 State and municipal agencies appropriate regulations for consistency with the
			 regional policy plan.
					(10)To promulgate and
			 amend rules and regulations as appropriate to carry out its responsibilities
			 under this Act.
					(11)To appoint
			 advisory boards, councils, subcommittees and panels as it deems appropriate to
			 carry out its responsibilities under this Act.
					(12)To recommend
			 public acquisition of specified land areas for preservation or recreational
			 purposes.
					(13)To make use of
			 the services of Federal, State, county and local employees as may be available
			 to the Commission to carry out its responsibilities under this Act.
					(14)To coordinate its
			 regulatory functions with local, State, and Federal authorities and, where
			 possible and appropriate, to conduct joint hearings with those
			 authorities.
					(15)To acquire funds
			 and to manage such funds.
					(16)To produce an
			 annual report which will be included in the annual Executive Office
			 report.
					(17)To reimburse
			 Commission members for reasonable expenses incurred in connection with their
			 service on the Commission consistent with Department of Homeland Security
			 administrative and budgetary procedures.
					(18)To conduct
			 studies in collaboration with local governments, nonprofit organizations,
			 industry organizations, and other State and Federal agencies in order to create
			 regional comprehensive workforce, infrastructure, and environment analysis and
			 development plans.
					(19)To assist local
			 governments and community planning organizations in developing local
			 comprehensive plans and, when requested, to assist local governments in
			 carrying out their local planning and regulatory responsibilities.
					(20)To review and
			 comment upon local comprehensive plans.
					(21)To conduct
			 community outreach and public education.
					(22)To conduct an
			 annual public conference on workforce development, infrastructure development,
			 and land use in the Gulf Coast and to invite to such conference any private,
			 local, State, or Federal governmental representatives it deems
			 appropriate.
					(23)To make grants to
			 build the capacity of and support capital improvements for community colleges,
			 vocational centers, nonprofit organizations, and other job-training facilities
			 and programs serving the affected region.
					(24)To make grants and
			 provide technical assistance to municipalities for use in local planning
			 activities.
					(25)To provide
			 technical assistance, administrative support, and compliance training for small
			 businesses and job-training programs serving the affected region.
					(26)To establish a
			 process and procedures for participating entities to hire employees, pay wages,
			 and developing capital facilities and developments of regional impact which are
			 necessary to ensure balanced growth.
					(27)To purchase or
			 lease and hold such real and personal property as it deems necessary or
			 convenient in the transaction of its business, and may dispose of any such
			 personal property held by it.
					(28)To fund the
			 construction of new structures and facilities as necessary for the recovery of
			 the Gulf Coast region.
					(29)Coordinate
			 national, State, district, county or municipal programs for the recovery and
			 development of the Gulf Coast region.
					(30)Formulate and
			 periodically require reports of progress on all projects; and, where avoidable
			 delay or malfeasance appears, to recommend appropriate measures for eliminating
			 such problems, and, similarly, to recommend the termination of projects for
			 cause.
					(31)Prescribe rules
			 and regulations to—
						(A)assure that as
			 many of the persons employed on all work projects as is feasible shall be
			 persons residents affected or displaced by hurricanes Katrina or Rita;
						(B)utilize and
			 support as many of those individuals, communities, community organizations,
			 faith-based organizations, and businesses within the region as is feasible,
			 including for the provision of child care to the children of working
			 parents;
						(C)govern the
			 selection of such participating business and organizations on an open-bid
			 basis;
						(D)ensure hiring,
			 planning and implementation adequately involve and look to protect the rights
			 and interests of vulnerable populations, including women, low-income people,
			 people of color, immigrants, the disabled, and the elderly;
						(E)develop, conduct,
			 and administer training and assistance programs, in connection with any program
			 under this title, including training and assistance programs for Federal wage
			 requirement compliance, in order that business enterprises with limited
			 capacity may achieve proficiency to compete, on an equal basis, for contracts
			 and subcontracts;
						(F)enter into
			 contracts with private contractors, companies, and other public and private
			 entities, in compliance with the hiring, bidding, wage requirements of this
			 Act, to complete public projects;
						(G)formulate and
			 administer a system of uniform periodic reports of the employment on such
			 projects of persons, businesses, organizations, and communities from the
			 region; and
						(H)investigate wages
			 and working conditions and to make and submit to Congress such findings as will
			 aid Congress in prescribing working conditions, rates of pay, and continuance
			 or development of projects.
						(32)To
			 recommend and carry out useful projects designed to assure a maximum of
			 employment and recovery in affected localities.
					(b)Notice of
			 hearingWhenever the Commission is required to provide notice of
			 a public hearing pursuant to the provisions of this Act, the Commission shall
			 give notice by publication in a newspaper of general circulation throughout the
			 region once in each of two successive weeks, the first publication to be not
			 less than fourteen days before the day of the hearing. Notice shall also be
			 posted in a conspicuous place in the Commission’s offices not less than 14 days
			 before the day of the hearing. Copies of all documents subject to notice and
			 hearing shall be available for public inspection at the Commission’s office
			 during normal business hours.
				(c)Termination of
			 contract for causeIn the case of any service contract between
			 the Commission and any other person, the Commission may terminate such contract
			 for cause, whether by reason of breach of contract, violation of regulations or
			 guidelines of the Commission, or otherwise, or bar any such person from
			 entering into any other contract, after notice and an opportunity for an agency
			 hearing on the record.
				(d)Agency
			 authority
					(1)StatusThe
			 Commission in any capacity, shall be an agency of the United States for
			 purposes of section 1345 of title 28, United States Code, without regard to
			 whether the Commission commenced the action.
					(2)Federal court
			 jurisdiction
						(A)In
			 generalAll suits of a civil nature at common law or in equity to
			 which the Commission, in any capacity, is a party shall be deemed to arise
			 under the laws of the United States.
						(B)RemovalThe
			 Commission may, without bond or security, remove any action, suit, or
			 proceeding from a State court to the appropriate United States district court
			 before the end of the 90-day period beginning on the date the action, suit, or
			 proceeding is filed against the Commission or the Commission is substituted as
			 a party.
						(C)Appeal of
			 remandThe Commission may appeal any order of remand entered by
			 any United States district court.
						(3)Service of
			 processThe Commission shall designate agents upon whom service
			 of process may be made in States comprising the Gulf Coast region and the
			 District of Columbia.
					(4)Bonds or
			 feesThe Commission shall not be required to post any bond to
			 pursue any appeal and shall not be subject to payments of any filing fees in
			 United States district courts or courts of appeal.
					(e)Real estate and
			 other propertyIn order to enable the Commission to exercise the
			 powers and duties vested in it by this Act:
					(1)The exclusive use,
			 possession, and control of necessary real estate, together with all facilities
			 connected therewith, and tools, machinery, equipment, accessories, and
			 materials belonging thereto, and all laboratories and plants used as
			 auxiliaries thereto; and all machinery, lands, and buildings in connection
			 therewith, and all appurtenances thereof, and all other property to be acquired
			 by the Commission in its own name or in the name of the United States of
			 America, are hereby entrusted to the Commission for the purposes of the
			 Act.
					(2)The President of
			 the United States is authorized to provide for the transfer to the Commission
			 of the use, possession, and control of such other real or personal property of
			 the United States, as he may from time to time deem necessary and proper for
			 the purposes of the Commission as herein stated.
					(f)Financial
			 statements and reports
					(1)The Commission
			 shall at all times maintain complete and accurate accounting of all costs and
			 expenses associated with the holding and management of any asset or liability
			 acquired by the Commission and in carrying out the activities of the Commission
			 under this Act.
					(2)The Board shall
			 file with the President and with the Congress, in December of each year, a
			 financial statement and a complete report as to the business of the Commission
			 covering the preceding governmental fiscal year. This report shall include a
			 statement of all costs associated with the Commission and its associated
			 projects, including an itemized statement of the cost of administration, the
			 cost of employee salaries and wages, the cost of materials, and the total
			 number or employees and the names, salaries, and duties of those receiving
			 compensation at the rate of more than $35/hour or $45,000 a year.
					(3)The rules of the
			 Office of the Inspector General and the Comptroller General of the United
			 States shall apply to the activities and accounts of the Commission, including
			 the regular oversight and audits of the Commission. In such connection, the
			 Offices of the Inspector General and the Comptroller General, and their
			 authorized agents, shall have free and open access to all papers, books,
			 record, files, accounts, plants, warehouses, offices, and all other things,
			 property and places belonging to or under the control of or used or employed by
			 the Commission, and shall be afforded full facilities for counting all cash and
			 verifying transactions with and balances in depositories.
					(g)Reservation of
			 rights and remediesThe Government of the United States hereby
			 reserved the right, in case of war or national emergency declared by Congress,
			 to take possession of all or any part of the property described or referred to
			 in this Act for the purpose of national security, defense, or for any other
			 purposes; but, if this right is exercised by the Government, it shall pay the
			 reasonable and fair damages that may be suffered by any party whose contract is
			 hereby violated, after the amount of the damages has been fixed by the United
			 States Courts of Claims in proceedings instituted and conducted for that
			 purpose under rules prescribed by the court.
				(h)Recommendations
			 and further legislationThe President shall, from time to time,
			 as the work provided for in the preceding section progresses, recommend to
			 Congress such legislation as he deems proper to carry out the general purposes
			 stated in such section, and for the special purpose of bring about in the Gulf
			 Coast region in conformity with the general purposes—
					(1)the physical
			 reconstruction and improvement of the devastated Gulf Coast region;
					(2)the improvement of
			 levees and other flood control systems;
					(3)the economic and
			 social well-being of the people living in the Gulf Coast Region;
					(4)the creation of
			 jobs and job training programs; and
					(5)the economic
			 development of the Gulf Coast region.
					(i)Local
			 development plans
					(1)Establishment of
			 local advisory councils
						(A)In
			 general
							(i)Designation by
			 municipalitiesNot later than 30 days after the date of the
			 adoption of a resolution of invitation described in section 101(d)(2), any
			 municipality of over 25,000 people in the affected area may designate an entity
			 to serve in an advisory capacity to the Commission.
							(ii)Other
			 municipalitiesFor any municipality that does not designate an
			 advisory entity under clause (i)—
								(I)in each
			 municipality of over 25,000 people in the Gulf Coast Region in which the
			 Commission operates, the Commission shall provide for the establishment of a
			 local advisory council; and
								(II)in each municipality under 25,000 in the
			 Gulf Coast Region in which the Commission operates, the Commission shall
			 provide for the establishment of a local advisory council by combining, with
			 the cooperation and consent of such municipalities, multiple municipalities
			 that are, to the maximum extent practicable, located contiguously.
								(B)MembershipEach
			 local advisory council shall consist of such local elected officials (including
			 municipal officials), community groups (such as homeowners and community
			 associations), and other interested, qualified, groups as the Commission may
			 determine to be appropriate. Each local advisory council shall have gender,
			 age, ethnic and racial diversity reflective of the communities they represent,
			 and shall have diverse experience and knowledge representative of the issues
			 related to complete recovery including, but not limited to: coastal
			 restoration, infrastructure, social services, and worker and immigrant
			 rights.
						(C)ConsultationThe
			 Commission shall consult with each local advisory council to determine which
			 Civic Works Projects to fund in each municipality. In addition to consultation
			 with each local advisory council, the Commission shall consult with a broad
			 range of local officials and community groups, including those that are not
			 part of the local advisory council. The Commission shall hold public meetings,
			 periodically and in advance of major decisions, in the affected municipality to
			 receive input from the affected communities.
						(D)Local advisory
			 council assessmentsEach local advisory council shall provide an
			 assessment to the Commission which shall include the following:
							(i)Review of the
			 state of recovery and needs in their area, including—
								(I)workforce
			 development;
								(II)workforce
			 housing;
								(III)employment;
								(IV)disaster
			 mitigation;
								(V)infrastructure and
			 public works, including roads, bridges, water systems, public transportation,
			 schools, hospitals, childcare facilities, police and fire stations, training
			 facilities, and municipal, parish, county and State facilities;
								(VI)environmental
			 restoration, including restoring wetlands, barrier islands, watersheds,
			 fisheries, and forests; energy efficiency; art, architecture, and cultural
			 needs; and
								(VII)accessibility of
			 work related services like childcare, transit, and healthcare;
								(ii)Identification of
			 community assets such as interested governmental, nonprofit, faith-based and
			 private partners including—
								(I)workforce
			 intermediaries; identifying workers; helping residents find work and relevant
			 available training opportunities; and identifying existing businesses workforce
			 needs;
								(II)training
			 entities; and
								(III)local and small
			 and disadvantaged businesses as possible subcontractors on recovery contracts;
			 and
								(iii)A
			 list of all known local, small or disadvantaged businesses interested in
			 participating in subcontracting opportunities related to recovery projects to
			 be considered by prime contractors in Civic Works Projects selected under
			 section 106.
							(E)Project
			 proposalsLocal advisory councils shall utilize consultation and
			 assessment to create Civic Works Projects consistent with the purposes of this
			 Act. The creation of Civic Works Projects must include community input through
			 public hearings in the community with opportunity for notice and comment from
			 the affected community.
						(F)Civic works
			 project proposalsThe Commission will review bids submitted by
			 contractors for development projects within the local advisory council’s
			 jurisdiction. Contracts with both subcontractors and prime contractors will be
			 accepted or denied based on the sealed open bid process described in section
			 107, with priority given to local, small and disadvantaged businesses and
			 businesses that employ local or displaced residents, women, minorities,
			 immigrants, persons with disabilities, and that provide living wages for
			 employees, and have policies for environmental protection and efficient use of
			 energy.
						(G)Local
			 oversightLocal advisory councils shall communicate with
			 subcontractors and prime contractors to insure that development projects are
			 being carried out consistent with local development plans, guidelines, and
			 budgets. All contractors must adhere to requirements set forth by the local
			 advisory councils and by the general guidelines set forth by the Commission.
			 The Commission will make available technical support to the local advisory
			 councils to ensure oversight.
						(H)Local
			 coordinationEach local advisory council will coordinate existing
			 community resources including but not limited to Workforce Investment Boards,
			 job training providers, faith-based organizations, and nonprofit organizations
			 to carry out projects under this Act. Where resources or capacity to carry out
			 projects is not available, the local advisory council may apply to the
			 Commission for funding to create new programs, agencies, or services.
						(I)Project
			 fundingAfter each local advisory council has completed
			 consultation, assessment and identified existing local resources as required by
			 this Act, the local advisory council may apply to the Commission for funding to
			 carry out the proposed project.
						(2)Local development
			 plansIn executing the redevelopment mandate under this title,
			 the Commission—
						(A)shall take into
			 account and comply with any redevelopment plan established by State and local
			 government officials; and
						(B)may only solicit
			 bids for such redevelopment that are based on and comply with a plan developed
			 by local governments, if such a plan exists.
						105.Regional
			 coordination
				(a)Establishment of
			 regional taskforcesThe Commission shall establish regional
			 taskforces as are necessary to carry out the purposes of this Act and ensure
			 local projects provide for regionally coordinated workforce, infrastructure,
			 and sustainable land development along the Gulf Coast.
				(b)Purpose of
			 taskforcesThe purpose of a taskforce shall be to examine Civic
			 Works Project funding and ensure local funding priorities help advance long
			 term needs and planning of Federal, State, regional and nongovernmental
			 bodies.
				(c)Regional policy
			 planThe Commission shall in consultation with local advisory
			 councils, the regional taskforces and any other committee established prepare a
			 regional policy plan for the region which shall be designed to present a
			 coherent set of regional planning policies and objectives to guide development
			 throughout said region and to protect the region’s communities, businesses, and
			 resources, and which shall reflect and reinforce the goals and purposes set out
			 in this Act.
				(d)Contents of
			 regional policy planThe regional policy plan shall
			 include—
					(1)identification of
			 the region’s critical resources and management needs, including its natural,
			 coastal, historical, recreational, cultural, architectural, aesthetic, public
			 infrastructure, workforce, and economic resources, available open space, and
			 available regions for industrial, agricultural, aquacultural and development
			 activity;
					(2)a
			 growth policy for the region including guidelines for the protection workers,
			 businesses, and regional resources and the provision of capital facilities
			 necessary to meet current and anticipated needs;
					(3)regional goals for
			 the provision of fair, affordable housing, job creation, waste disposal, open
			 space, recreation, coastal resources, capital facilities, economic development,
			 historic preservation, and any other goals deemed appropriate and important by
			 the commission; and
					(4)a
			 policy for coordinating regional and local planning efforts, including
			 coordinating planning activities of private parties and local, State, or
			 Federal governmental authorities.
					106.Sealed open
			 proposal process
				(a)Selection of
			 Civic Works Projects through competitive sealed proposals
					(1)All Civic Works
			 Projects shall be awarded by competitive sealed proposal except as otherwise
			 provided.
					(2)An
			 invitation for proposals shall be issued and shall include a project
			 description, goals, lists of prospective project governmental, nonprofit and
			 private partners and roles and all contractual terms and conditions applicable
			 to the Civic Works Projects.
					(3)Adequate public
			 notice of the invitation for proposals shall be given at least fourteen days
			 prior to the date set forth therein for the opening of proposals, pursuant to
			 rules. Such notice may include publication by electronic on-line access or in a
			 newspaper of general circulation at least fourteen days prior to bid
			 opening.
					(4)Proposals shall be
			 opened publicly in the presence of one or more witnesses at the time and place
			 designated in the invitation for proposals. The relevant information as may be
			 specified by rules, together with the name of each proposing entity, shall be
			 entered on a record, and the record shall be open to public inspection. After
			 the time of the award, all proposals and proposal documents shall be open to
			 public inspection.
					(5)Proposals shall be
			 unconditionally accepted. Proposals shall be evaluated based on the
			 requirements set forth in the invitation for proposals, which may include
			 criteria to determine acceptability, such as inspection, testing, quality,
			 workmanship, delivery, and suitability for a particular purpose. Those criteria
			 that will affect the costs and be considered in the evaluation for award shall
			 be objectively measurable, such as discounts, transportation costs, and total
			 or life-cycle costs.
					(6)Withdrawal of
			 inadvertently erroneous bids before the award may be permitted pursuant to
			 rules if the bidder submits proof of evidentiary value which clearly and
			 convincingly demonstrates that an error was made. Except as otherwise provided
			 by rules, all decisions to permit the withdrawal of bids based on such bid
			 mistakes shall be supported by a written determination made by the responsible
			 officer.
					(7)The agreement
			 shall be awarded with reasonable promptness by written notice to the proposing
			 entities whose proposals best meet the requirements and criteria set forth in
			 the invitation for proposals.
					(b)Solicitation of
			 proposals by electronic on-line accessThe Commission may invite
			 proposals using electronic on-line access, including the internet, for purposes
			 of acquiring contracts for public projects on behalf of the Commission or a
			 Local Advisory Council.
				(c)Cancellation of
			 invitations for proposalsAn invitation for bids or any other
			 solicitation may be cancelled or any or all proposals may be rejected in whole
			 or in part as may be specified in the solicitation when it is in the best
			 interests of the Commission. The reasons for any cancellation or rejection
			 shall be made part of the contract file.
				(d)Responsibility
			 of proposing entity and offerors
					(1)A
			 written determination of nonresponsibility of a proposing entity or offeror
			 shall be made pursuant to rules. The unreasonable failure of a proposing entity
			 or offeror to promptly supply information in connection with an inquiry with
			 respect to responsibility may be grounds for a determination of
			 nonresponsibility with respect to such proposing entity or offeror.
					(2)Information
			 furnished by a proposing entity or offeror pursuant to this section shall not
			 be disclosed without prior written consent by the bidder or offeror.
					(e)Rules and
			 regulationsThe Commission shall promulgate rules and regulations
			 which are designed to implement the provisions of this section. The rules shall
			 include provisions requiring the Commission or Local Advisory Council to keep
			 certain public project records, even if duplicative, in accordance with
			 generally accepted cost accounting principles and standards.
				(f)Finality of
			 determinationsThe determinations required are final and
			 conclusive unless they are clearly erroneous, arbitrary, capricious, or
			 contrary to law.
				(g)Reporting of
			 anticompetitive practicesWhen for any reason collusion or other
			 anticompetitive practices are suspected among any proposing entity or offerors,
			 a notice of the relevant facts shall be transmitted to the Attorney General of
			 the United States or other appropriate authority.
				(h)Prohibition of
			 dividing work of public projectIt is unlawful for any person to
			 divide a work of a public project into two or more separate projects for the
			 sole purpose of evading or attempting to evade the requirements of this
			 article.
				107.Sealed open bid
			 process
				(a)Contracting of
			 Civic Works Projects through competitive sealed biddingThe following are requirements for the
			 contracting of Civic Works Projects selected under section 106:
					(1)All contracts for
			 Civic Works Projects shall be awarded by competitive sealed bidding except as
			 otherwise provided.
					(2)An invitation for
			 bids shall be issued and shall include a project description and all
			 contractual terms and conditions applicable to the project.
					(3)Adequate public
			 notice of the invitation for bids shall be given at least 14 days prior to the
			 date set forth therein for the opening of bids, pursuant to rules prescribed by
			 the Commission. Such notice may include publication by electronic on-line
			 access or in a newspaper of general circulation at least fourteen days prior to
			 bid opening.
					(4)Bids shall be
			 opened publicly in the presence of one or more witnesses at the time and place
			 designated in the invitation for bids. The amount of each bid and such other
			 relevant information as may be specified by rules, together with the name of
			 each bidder, shall be entered on a record, and the record shall be open to
			 public inspection. After the time of the award, all bids and bid documents
			 shall be open to public inspection in accordance with the provisions of title 5
			 of the United States Code, section 552.
					(5)Bids shall be
			 unconditionally accepted. Bids shall be evaluated based on the requirements set
			 forth in the invitation for bids, which may include criteria to determine
			 acceptability, such as inspection, testing, quality, workmanship, delivery, and
			 suitability for a particular purpose. Those criteria that will affect the bid
			 price and be considered in the evaluation for award shall be objectively
			 measurable, such as LEED certification, wages and benefits to employees or
			 subcontractors, percentage of women, and minorities hired, number of residents
			 and displaced residents hired, discounts, transportation costs, and total or
			 life-cycle costs.
					(6)Withdrawal of
			 inadvertently erroneous bids before the award may be permitted pursuant to
			 rules if the bidder submits proof of evidentiary value which clearly and
			 convincingly demonstrates that an error was made. Except as otherwise provided
			 by rules, all decisions to permit the withdrawal of bids based on such bid
			 mistakes shall be supported by a written determination made by the responsible
			 officer.
					(7)The contract shall
			 be awarded with reasonable promptness by written notice to the low responsible
			 bidder whose bid meets the requirements and criteria set forth in the
			 invitation for bids. In the event that all bids for a construction project
			 exceed available funds, as certified by the appropriate fiscal officer, the
			 responsible officer is authorized, in situations where time or economic
			 considerations preclude re-solicitation of work of a reduced scope, to
			 negotiate an adjustment of the bid price with the low responsible bidder in
			 order to bring the bid within the amount of available funds; except that the
			 functional specifications integral to completion of the project may not be
			 reduced in scope, taking into account the project plan, design, and
			 specifications and quality of materials.
					(b)ExceptionsThe
			 requirements described in subsection (a) shall not apply to:
					(1)A Civic Works
			 Project for which the agency of government receives no bids or for which all
			 bids have been rejected.
					(2)A situation for
			 which the Commission determines it is beneficial to the public good for the
			 Commission to act as the prime contractor and administer the specific Civic
			 Works Project.
					(3)A situation for
			 which the Commission determines it is necessary to make emergency procurements
			 or contracts because there exists a threat to public health, welfare, or safety
			 under emergency conditions, but such emergency procurements or contracts shall
			 be made with such competition as is practicable under the circumstances. A
			 written determination of the basis for the emergency and for the selection of
			 the particular contractor shall be included in the contract file.
					(4)Nothing in this
			 article shall be construed to affect or limit any additional requirements
			 imposed upon the Commission for awarding contracts for Civic Works
			 Projects.
					(c)Solicitation of
			 bids by electronic on-line accessThe Commission may invite bids
			 using electronic on-line access, including the internet, for purposes of
			 acquiring contracts for public projects on behalf of the Commission or a Local
			 Advisory Council.
				(d)Cancellation of
			 invitations for bidsAn invitation for bids or any other
			 solicitation may be cancelled or any or all bids or proposals may be rejected
			 in whole or in part as may be specified in the solicitation when it is in the
			 best interests of the Commission. The reasons for any cancellation or rejection
			 shall be made part of the contract file.
				(e)Responsibility
			 of bidders and offerors
					(1)A
			 written determination of nonresponsibility of a bidder or offeror shall be made
			 pursuant to rules. The unreasonable failure of a bidder or offeror to promptly
			 supply information in connection with an inquiry with respect to responsibility
			 may be grounds for a determination of nonresponsibility with respect to such
			 bidder or offeror.
					(2)Information
			 furnished by a bidder or offeror pursuant to this section shall not be
			 disclosed without prior written consent by the bidder or offeror.
					(f)Prequalification
			 of contractorsProspective contractors may be prequalified for
			 particular types of construction, and the method of compiling a list of and
			 soliciting from such potential contractors shall be pursuant to rules to be
			 promulgated by the Commission.
				(g)Types of
			 contractsSubject to the limitations of this section, any type of
			 contract which will promote the best interests of the agency of government may
			 be used; except that the use of a cost-plus-a-percentage-of-cost contract is
			 prohibited. A cost-reimbursement contract may be used only when a determination
			 is made in writing that such contract is likely to be less costly to the agency
			 of government than any other type of contract or that it is impracticable to
			 obtain the construction required unless the cost-reimbursement contract is
			 used.
				(h)Commission To
			 submit cost estimate
					(1)Whenever the
			 Commission or Local Advisory Council proposes to undertake the construction of
			 a public project reasonably expected to cost less than fifty thousand dollars
			 ($50,000) by any means or method other than by a contract awarded by
			 competitive bid, it shall prepare and submit a cost estimate in the same manner
			 as other bidders; except that, for projects under the supervision of Commission
			 or Local Advisory Councils undertaken by such means or method, the Commission
			 or Local Advisory Council shall prepare a cost estimate. The Commission or
			 Local Advisory Council itself may not undertake the proposed project unless it
			 shows the lowest cost estimate.
					(2)In preparing such
			 cost estimate, the Commission or Local Advisory Council shall preserve a full,
			 true, and accurate record of the cost of such project. Such records shall be
			 kept and maintained by the responsible officer on behalf of the Commission or
			 Local Advisory Council. To the extent the Commission or Local Advisory Council
			 contracts with any other Federal, State, or local government agency in
			 connection with a public project, such other agency shall provide all necessary
			 data or information to enable the Commission or Local Advisory Council to
			 document a full, true, and accurate record of the cost of such project, which
			 data or information shall be kept in an orderly manner by the Commission or
			 Local Advisory Council for a period of at least six years after completion of
			 the project. All such records shall be considered public records and shall be
			 made available for public inspection.
					(3)The Commission or
			 Local Advisory Councils shall not be required to be bonded when performing the
			 work on a public project.
					(i)Rules and
			 regulationsThe Commission shall promulgate rules and regulations
			 which are designed to implement the provisions of this section and section 108.
			 The rules shall include provisions requiring the Commission or Local Advisory
			 Council to keep certain public project records, even if duplicative, in
			 accordance with generally accepted cost accounting principles and
			 standards.
				(j)Finality of
			 determinationsThe determinations required are final and
			 conclusive unless they are clearly erroneous, arbitrary, capricious, or
			 contrary to law.
				(k)Reporting of
			 anticompetitive practicesWhen for any reason collusion or other
			 anticompetitive practices are suspected among any bidders or offerors, a notice
			 of the relevant facts shall be transmitted to the Attorney General of the
			 United States or other appropriate authority.
				(l)Prohibition of
			 dividing work of public projectIt is unlawful for any person to
			 divide a work of a public project into two or more separate projects for the
			 sole purpose of evading or attempting to evade the requirements of this
			 article.
				108.Environmental
			 protection
				(a)Designation of
			 certain areasThe Commission may propose the designation of
			 certain areas which are of critical value to the region as districts of
			 critical planning concern that must be preserved and maintained due to one or
			 more of the following factors:
					(1)the presence of
			 significant natural, coastal, scientific, cultural, architectural,
			 archaeological, historic, economic or recreational resources or values of
			 regional, statewide or national significance;
					(2)the
			 presence of substantial areas of sensitive ecological conditions which render
			 the area unsuitable for development; or
					(3)the presence or
			 proposed establishment of a major capital public facility or area of public
			 investment.
					(b)Standards and
			 criteriaThe Commission may propose standards and criteria
			 specifying the types of development which are likely to present development
			 issues significant to more than one municipality in the Gulf Coast
			 region.
				IITHE
			 GULF COAST CIVIC WORKS PROJECT
			201.PurposesThe purposes of this title shall be—
				(1)to create a
			 minimum of 100,000 jobs for Gulf Coast residents and evacuees;
				(2)to increase
			 employment in the Gulf Coast region; and
				(3)to build a skilled
			 workforce for rebuilding and developing the lands, communities, and
			 infrastructure impacted by hurricanes and flooding in the Gulf Coast
			 region.
				202.Establishment;
			 contract authority
				(a)EstablishmentThe Commission shall establish and
			 administer a Gulf Coast Civic Works Project to implement, manage, and
			 coordinate numerous public works projects for the purposes described in section
			 201.
				(b)Contract
			 authorityThe Gulf Coast
			 Civic Works Project is authorized to enter into such contracts or agreements
			 with States as may be necessary, including provisions for utilization of
			 existing State administrative agencies, and may acquire real property by
			 purchase, donation, condemnation, or otherwise.
				203.General
			 activitiesThe Commission
			 shall carry out the Gulf Coast Civic Works Project established under section
			 202, which shall include the following activities:
				(1)Identifying areas
			 of the Gulf Coast region that are in need of recovery, rebuilding, and
			 development projects.
				(2)Cooperating with
			 the local Gulf Coast community once a Civic Works Project request has been
			 received and approved by the Commission, to ensure that Gulf Coast residents
			 and evacuees will be hired by local employers or directly by the Commission to
			 complete the work.
				(3)Working in
			 conjunction with local employers on Civic Works Projects and other recovery,
			 rebuilding, and development projects, identify where a shortage of workers who
			 are Gulf Coast residents and evacuees exists, and identify the type of workers
			 necessary for such projects to be more effective and efficient.
				(4)Identifying such
			 projects for which there is a shortage of qualified workers who are Gulf Coast
			 residents or evacuee and, in conjunction with State and local workforce
			 investment boards, establish additional job training programs where necessary,
			 including areas where there is a concentration of Gulf Coast evacuees.
				(5)Working in conjunction with other Federal,
			 State and local agencies, the private sector and membership based community
			 groups to actively recruit Gulf Coast residents and evacuees to rebuild the
			 Gulf Coast region through Civic Works Projects and other recovery, rebuilding,
			 and development projects.
				(6)Assisting Gulf
			 Coast residents and evacuees employed or trained through the Commission to gain
			 access and information to housing programs.
				204.Job-training
			 partnerships
				(a)Job-training
			 programs
					(1)In
			 generalFrom the amounts appropriated under section, the
			 Commission shall, in conjunction with State and local workforce investment
			 boards, community colleges, community-based organizations, schools, and other
			 existing workforce development organizations, support job-training programs in
			 effect at the date of the enactment of this Act or establish job-training
			 programs and apprenticeships in order to recruit and train qualified workers
			 for specific job vacancies in approved Civic Works Projects and other recovery,
			 rebuilding, and development projects.
					(2)PriorityThe
			 Commission shall work with the entities identified in paragraph (1) to set up
			 local hiring halls through which Gulf Coast residents, including women and
			 disadvantaged workers, shall have priority in getting admission into the
			 job-training programs described in paragraph (1) and access to child care, if
			 necessary. Such sums so deducted shall remain available until expended.
					(b)Capacity-Building
			 Partnerships
					(1)In
			 generalThe Commission may work in partnership with the entities
			 identified in subsection (a)(1) and other public and private nonprofit
			 organizations in order to assist such entities or organizations in carrying out
			 workforce development or job-training programs by—
						(A)providing technical
			 assistance necessary and capacity-building support; and
						(B)awarding grants in
			 accordance with paragraph (2) to expand the entity’s or organization’s capacity
			 to carry out workforce development or job-training programs, or to create new
			 job-training or workforce development initiatives designated for the purposes
			 of this Act.
						(2)Authority to
			 assist public or private nonprofit organizations
						(A)In
			 generalThe Commission may
			 make grants to the entities identified in subsection (a)(1) and other public
			 and private nonprofit organizations seeking to work in partnership with the
			 Commission that—
							(i)have
			 experience with job-training or workforce development;
							(ii)have been in
			 effect at least 1 year prior to submitting an application for a grant under
			 this subsection; and
							(iii)meet such other
			 criteria as the Commission may establish.
							(B)Use of
			 fundsAn entity or organization receiving a grant under this
			 subsection may use such grant funds to make subgrants or enter into contracts
			 with other organizations to implement, operate, or expand workforce development
			 or job-training programs as described in subsection (a), or apprenticeship
			 programs which meets the requirements described in section 205 or provide
			 technical assistance and training to Gulf Coast residents and evacuees.
						(3)Application for
			 Partnership
						(A)Organizations
			 seeking to work in partnership with the Commission shall submit an application
			 to the Commission, or to such agency as designated by the Commission, outlining
			 the details of—
							(i)Civic Works Projects or other recovery,
			 rebuilding, and development project;
							(ii)the
			 need for partnership; and
							(iii)the need for and
			 intended use of grants or other funds awarded under this title.
							(B)The Commission
			 shall set forth application guidelines and procedure for organizations seeking
			 to work in partnership with the Commission.
						205.Apprenticeship
			 programs
				(a)In
			 generalSubject to subsection
			 (b), a contract between a contractor, subcontractor, or other employer and the
			 Commission for a Civic Works Project or other recovery, rebuilding, and
			 development project shall contain the following related to apprenticeship
			 programs:
					(1)A contract for a
			 project described in this section for which the contract price exceeds $250,000
			 shall contain a provision stating that the contractor or subcontractor must be
			 approved as a training agent by the Commission, if a program of apprenticeship
			 and training for the apprenticeable occupations used by the contractor or
			 subcontractor exists in the State or local community where the project is being
			 implemented.
					(2)A provision
			 stating that at least 20 percent of the total hours worked on a project
			 described in this section by workers in apprenticeable occupations shall be
			 performed by apprentices participating in programs of apprenticeship and
			 training. The workers may be employed by the contractor or any subcontractor on
			 the works project.
					(b)ExceptionsUpon
			 application by an contractor, subcontractor, or employer, the Commission may
			 grant an exception to any or all of the requirements described in subsection
			 (a) in any situation where the Commission concludes that compliance with such
			 requirement would not be possible as the project could not be completed by
			 workers in apprenticeable occupations.
				206.Job
			 creation
				(a)EmploymentAfter
			 identifying Civic Works Projects and other recovery, rebuilding, and
			 development projects in the Gulf Coast region the Commission shall work in
			 conjunction with local employers and the heads of other Federal agencies on
			 such projects to recruit and hire additional workers from the Gulf Coast
			 region. In the event that contractors or other employers have a need for but do
			 not have sufficient funding for additional workers, the Commission may to hire
			 for such projects and, from the amounts appropriated under section 211, pay the
			 wages of additional workers to work on such projects.
				(b)Project
			 creationAfter identifying areas of the Gulf Coast region that
			 are in need of recovery, rebuilding, and development projects where no such
			 projects exist, the Commission may, subject to available funds, establish and
			 fund such projects. In establishing any project under this subsection, the
			 Commission shall hire all necessary developers, contractors, and employees to
			 carry out such projects.
				207.First source
			 hiring and outreach
				(a)First Source
			 hiring requirements
					(1)In
			 generalSubject to paragraph (2), any contractor or other
			 employer receiving funds under this Act, including any subcontractor or other
			 entity in a subcontract with any such contractor or employer, shall comply with
			 first source hiring requirements, which shall include—
						(A)giving priority to
			 Gulf Coast residents and evacuees when interviewing, recruiting, or hiring for
			 any Civic Works Project or other recovery, rebuilding, and development project
			 by—
							(i)unless business
			 necessity requires a shorter period of time, leaving open a position for not
			 less than 25 days to give such residents and such evacuees an opportunity to
			 interview for such position; or
							(ii)filling its first available positions with
			 such residents and such evacuees; and
							(B)providing timely, appropriate notification
			 of available positions to the Commission so that the Commission may train and
			 refer an adequate pool of Gulf Coast residents and evacuees to contractors or
			 other employers.
						(2)ExceptionUpon
			 application by a contractor or other employer, the Commission may grant an
			 exception to any of all of the requirements in any situation where it concludes
			 that compliance with this subsection would not be possible in the timeframe
			 provided.
					(b)Outreach
			 partnerships
					(1)In
			 generalThe Commission shall work with the heads of Federal
			 agencies, as well as State and local employment offices to conduct outreach to
			 Gulf Coast residents and evacuees regarding employment in the Gulf Coast
			 region, including which contractors and other employers are required to comply
			 with first source hiring requirements. The Commission shall also contract with
			 community groups, faith groups, and nonprofit organizations with connections to
			 local communities in the Gulf Coast region to—
						(A)conduct outreach
			 to Gulf Coast residents and evacuees;
						(B)work with
			 contractors and other employers to identify interested candidates outside of
			 the Gulf Coast region who wish to work in the region and enter job-training
			 programs, if necessary, to work in the region; and
						(C)set up local
			 hiring halls described in subsection (c).
						(2)Limited-English
			 proficiency communitiesThe outreach conducted by the Commission
			 under paragraph (1) shall include outreach to limited-English proficiency
			 communities through multilingual meetings, translated flyers, outreach to
			 ethnic medias, and other outlets. The Commission shall work with organizations
			 servicing limited-English proficiency communities to set up first source hiring
			 hall as described in subsection (c) and to assist contractor and other
			 employers in the Gulf Coast region in recruiting and hiring limited-English
			 proficiency workers.
					(c)Local hiring
			 hallsThe Commission shall
			 also contract with community groups, faith groups, and nonprofit organizations,
			 as well as the entities identified in section 204(a)(1), with connections to
			 local communities in the Gulf Coast region to set-up a central location or
			 multiple locations (which may be referred to as local hiring
			 halls) in each community of the Gulf Coast region where—
					(1)contractors and
			 other employers receiving funding under this Act may recruit, interview, or
			 hire Gulf Coast residents or evacuees for any Civic Works Project or other
			 recovery, rebuilding, and development project; and
					(2)Gulf Coast
			 residents or evacuees may be provided access to child care while seeking
			 employment or working.
					208.Wages
				(a)Job training and
			 apprenticeship wages
					(1)Job training
			 wagesJob training programs
			 established or funded under this Act shall ensure that trainees are paid in an
			 amount of not less than $10 per hour.
					(2)Apprenticeship
			 wagesApprenticeship programs established or funded under this
			 Act shall ensure that apprentices are paid not less than $15 per hour.
					(3)Adjustment for
			 inflationBeginning 1 year after the date of the enactment of
			 this Act and each year thereafter, the minimum wages specified in paragraphs
			 (1) and (2) shall be adjusted by the percentage increase during the 12-month
			 period ending the preceding June in the Consumer Price Index for All Urban
			 Consumers published by the Bureau of Labor and Statistics of the Department of
			 Labor.
					(b)Employee
			 wagesThe Commission shall
			 ensure that all laborers and mechanics employed by the Commission or by
			 contractors or subcontractors in the performance of construction or recovery
			 projects will be paid wages at rates not less than those prevailing on similar
			 work in the locality as determined by the Secretary of Labor in accordance with
			 subchapter IV of chapter 31 of part A of subtitle II of title 40, United States
			 Code (commonly referred to as the Davis-Bacon Act).
				209.Other
			 projects
				(a)Infrastructure
			 and Public Works DevelopmentIn addition to the other activities
			 described in this title, the Commission shall establish or coordinate
			 infrastructure projects in accordance with local and regional comprehensive
			 plans.
				(b)Environmental
			 RestorationIn addition to the other activities described in this
			 title, the Commission shall establish or coordinate environmental restoration
			 projects.
				(c)Civic
			 Conservation CorpsIn addition to the other activities described
			 in this title, the Commission shall establish a conservation corps composed of
			 individuals between the age of 17 and 24, focus on wetland restoration,
			 forestation, and urban greenery.
				(d)Energy
			 Efficiency and ConservationIn addition to the other activities
			 described in this title, the Commission shall establish or coordinate projects
			 to establish or coordinate projects—
					(1)to
			 reduce greenhouse gas emissions created as a result of activities within the
			 jurisdictions of eligible entities in a manner that—
						(A)is environmentally
			 sustainable; and
						(B)to the maximum
			 extent practicable, maximizes benefits for local and regional
			 communities;
						(2)to reduce the
			 total energy use of the eligible entities; and
					(3)to improve energy
			 efficiency in—
						(A)the transportation
			 sector;
						(B)the building
			 sector; and
						(C)other appropriate
			 sectors.
						(e)Workforce
			 HousingIn addition to the other activities described in this
			 title, the Commission shall establish or coordinate housing improvement
			 projects to assist workers in finding affordable housing.
				(f)Supplemental
			 ServicesIn addition to the other activities described in this
			 title, the Commission shall establish or coordinate existing social service
			 resources, including childcare and transportation services, as are necessary to
			 ensure employment, training, and projects under this Act are carried out
			 effectively and efficiently.
				(g)Youth Works
			 ProgramIn addition to other activities described in this title,
			 the Commission shall establish or coordinate existing resource for a Youth
			 Employment Program, particularly for disadvantaged, at risk, and out-of-school
			 youth between the ages of 12–19 years old, to provide summer and after school
			 employment or skills training opportunities.
				(h)Arts, Culture,
			 Historical Restoration and HeritageIn addition to the other
			 activities described in this title, the Commission is authorized to provide
			 grants for projects that reflect, promote, or maintain the architectural,
			 artistic and cultural heritage of the affected region, including the
			 chronicling of stories surrounding the 2005 and 2008 Hurricanes.
				(i)Gulf coast
			 artists grants
					(1)In
			 generalThe Commission may provide not more than 15 grants per
			 year to eligible recipients for artistic and cultural projects which reflect,
			 document, or preserve the history and culture of the Gulf Coast region. Grants
			 shall be provided on the basis of the demonstrated merit of the applicant as
			 determined by the Commission.
					(2)Eligible
			 recipientsTo be eligible to receive a grant under
			 paragraph (1), an individual
			 shall—
						(A)be a resident of
			 the Gulf Coast region; and
						(B)have demonstrated
			 skill or talent in music, theater, writing, or the visual arts.
						(3)Amount of
			 grantThe amount of the grants provided under this subsection
			 shall be determined by the Commission.
					(4)ApplicationTo
			 receive a grant under this subsection, an eligible recipient shall submit an
			 application to the Commission in such form and manner as the Commission shall
			 determine.
					(5)Use of grant
			 fundsA grant provided under this subsection shall be used on an
			 artistic project that—
						(A)showcases the
			 history or culture of the Gulf Coast region; or
						(B)has as its subject
			 the effects of Hurricanes Katrina or Rita.
						(j)Chronicle of
			 Hurricanes Katrina and Rita grants
					(1)AuthorizationThe
			 Commission may to provide not more than 5 grants to an eligible recipient for
			 projects that chronicle the story of Hurricanes Katrina and Rita. Grants shall
			 be provided on the basis of the demonstrated merit of the applicant as
			 determined by the Commission.
					(2)Eligible
			 recipientsTo be eligible to receive a grant under paragraph (1),
			 an individual shall—
						(A)be a resident of
			 the Gulf Coast region; and
						(B)have demonstrated
			 skill or talent as a writer or film maker.
						(3)Amount of
			 grantThe amount of the grants provided under this section shall
			 be determined by the Commission.
					(4)ApplicationTo
			 receive a grant under this section, an eligible recipient shall submit an
			 application to the Commission in such form and manner as the Commission shall
			 determine.
					(5)Use of grant
			 fundsA grant provided under this section shall be used on a
			 project that chronicles, through the written word or through film, the story of
			 Hurricanes Katrina and Rita from the perspective of survivors and
			 evacuees.
					210.General
			 provisions and guidelinesIn
			 conducting works projects under this title, the Commission shall adhere to the
			 following rules and guidelines:
				(1)All public works
			 projects shall be conducted in, and be for the benefit of, the lands of the
			 Gulf Coast region, and the individuals, families, communities, and businesses
			 of the Gulf Coast region.
				(2)The Gulf Coast
			 Civic Works Project shall employ a minimum of 100,000 Gulf Coast region
			 residents and evacuees for all works programs and other related job
			 opportunities.
				(3)The Gulf Coast
			 Civic Works Project shall make job opportunities, job training programs, and
			 other beneficial projects known to the Gulf Coast communities through
			 advertising and partnerships with regional agencies and employment
			 organizations, and partnerships with community based organizations.
				(4)Whenever possible,
			 the Gulf Coast Civic Works Project shall purchase materials, equipment,
			 supplies, and services from local business and producers.
				(5)The Gulf Coast
			 Civic Works Project shall maintain nondiscriminatory practices and shall not
			 discriminate in hiring or employment decisions on the basis of race, gender,
			 nationality, ethnicity, religion, or sexual orientation.
				(6)No
			 employee or trainee of the Gulf Coast Civic Works Project shall have financial
			 interest in any public Commission engaged in business with the Gulf Coast Civic
			 Works Project, nor in any Commission engaged in the manufacture, selling, or
			 distribution of goods or materials used in construction projects authorized by
			 the Commission, nor shall any employee or trainee have any interest in a any
			 business that may be adversely affected by the success of the
			 Commission.
				(7)Employees and
			 trainees of the Gulf Coast Civic Works Project shall not be considered Federal
			 employees for any purpose under the laws of the United States.
				211.Authorization
			 of appropriations
				(a)Authorization of
			 appropriationsThere is authorized to be appropriated to the
			 Commission such sums as may be necessary for fiscal years 2010 through 2014 to
			 carry out this Act.
				(b)PartnershipsThe
			 Commission shall make every effort to partner with State and local governments
			 and private industry in the funding and administration of projects under this
			 title.
				
